Exhibit 10.2
STOCK PURCHASE AGREEMENT
by and between
CENTURY ALUMINUM COMPANY
and
GLENCORE INVESTMENT PTY LTD
July 7, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page #   ARTICLE 1. SALE AND PURCHASE OF THE SHARES     1
 
 
           
Section 1.1
  Subscription     1  
Section 1.2
  Closing of the Issue and Purchase.     1  
Section 1.3
  Share Legend     3  
 
            ARTICLE 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY     3  
 
           
Section 2.1
  Capitalization     3  
Section 2.2
  Authority     4  
Section 2.3
  No Conflict     4  
Section 2.4
  No Consents     5  
Section 2.5
  Certain Proceedings     5  
Section 2.6
  SEC Filings     6  
Section 2.7
  Financial Statements     6  
Section 2.8
  Internal Controls     7  
Section 2.9
  Absence of Certain Changes or Events     7  
Section 2.10
  Validity of the Shares     8  
Section 2.11
  No Registration Rights     8  
Section 2.12
  NASDAQ Filings     8  
Section 2.13
  Investment Company Act     8  
Section 2.14
  No General Solicitation; Private Offering     8  
 
            ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     9  
 
           
Section 3.1
  Authority     9  
Section 3.2
  No Conflict     9  
Section 3.3
  No Consents     9  
Section 3.4
  Certain Proceedings     10  
Section 3.5
  Investment Intent; Financial Sophistication     10  
Section 3.6
  Beneficial Ownership     10  
 
            ARTICLE 4. ADDITIONAL AGREEMENTS     10  
 
           
Section 4.1
  NASDAQ Compliance     10  
Section 4.2
  HSR Compliance     10  
Section 4.3
  Blue Sky Compliance     11  
Section 4.4
  Public Disclosure     11  
Section 4.5
  Confidentiality     11  
Section 4.6
  Further Assurances     11  
 
            ARTICLE 5. GENERAL PROVISIONS     11  
 
           
Section 5.1
  Notices.     11  
Section 5.2
  Survival of Representations and Warranties     13  
Section 5.3
  Interpretation     13  
Section 5.4
  Expenses     13  
Section 5.5
  Remedies; Specific Performance     13  
Section 5.6
  Governing Law     13  

i 



--------------------------------------------------------------------------------



 



                      Page #  
Section 5.7
  Arbitration; Confidentiality     14  
Section 5.8
  Severability     14  
Section 5.9
  Amendments; Waivers     14  
Section 5.10
  Assignment; Successors     14  
Section 5.11
  Entire Agreement     14  
Section 5.12
  Counterparts     14  
 
           

Exhibits:

     
Exhibit A:
  Certificate of Designation
Exhibit B:
  Registration Rights Agreement
Exhibit C:
  Standstill and Governance Agreement
Exhibit D:
  Termination Agreement
Exhibit E:
  Form of Legal Opinion of Company’s internal legal counsel
Exhibit F:
  List of Relevant Individuals for Purposes of “Knowledge” Definition

ii 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made and entered into
as of July 7, 2008, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and Glencore Investment Pty Ltd, a Australian
corporation (the “Purchaser”).
RECITALS
     WHEREAS, the Company has agreed to issue and sell to the Purchaser, and the
Purchaser has agreed to subscribe for and purchase from the Company, shares of
the Company’s capital stock for the consideration and upon the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereto
do hereby agree as follows:
ARTICLE 1.
SALE AND PURCHASE OF THE SHARES
     Section 1.1 Subscription. On the basis of the respective representations
and warranties herein contained, and subject to the terms and conditions herein
set forth, the Purchaser hereby subscribes for and agrees to purchase from the
Company and the Company hereby agrees to issue to the Purchaser 160,000 shares
of Series A Preferred Stock, par value $0.01 per share, having the rights,
preferences and designations set forth on the Certificate of Designation
attached hereto as Exhibit A (the “Preferred Shares”), at a price of $6,814.12
per Preferred Share and an aggregate purchase price of $1,090,259,200 (the
“Purchase Price”).
     Section 1.2 Closing of the Issue and Purchase.
          (a) Filing of Certificate of Designation. On the date hereof,
immediately upon the execution and delivery of this Agreement by the parties,
the Company shall file with the Secretary of State of the State of Delaware the
Certificate of Designation attached hereto as Exhibit A (the “Certificate of
Designation”).
          (b) Time and Place of Closing. The closing of the sale and purchase of
the Preferred Shares (the “Closing”) shall take place promptly following the
Company’s receipt of acknowledgement from the Secretary of State of the State of
Delaware of the filing of the Certificate of Designation, as contemplated by
Section 1.2(a) above, but in any event, no later than the date following the
date hereof (the “Closing Date”).
          (c) Delivery of Share Certificates and Payment of Purchase Price. At
the Closing:
          (i) the Company shall deliver to the Purchaser (A) evidence of
acknowledgement from the Secretary of State of the State of Delaware of the
filing of the Certificate of Designation, (B) certificates representing the
Preferred Shares, issued in the name of the Purchaser, (C) the Registration
Rights Agreement in the form attached hereto

 



--------------------------------------------------------------------------------



 



as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company agrees to register the resale of the Preferred Shares and the Common
Stock (as defined below) that may be issued upon conversion thereof, under the
Securities Act of 1933, as amended (the “Securities Act”), duly executed by the
Company, (D) the Standstill and Governance Agreement in the form attached hereto
as Exhibit C (the “Standstill and Governance Agreement”), duly executed by the
Company, and (E) the Termination Agreement in the form attached hereto as
Exhibit D (the “Termination Agreement”) duly executed by the Company; and
          (ii) the Purchaser shall deliver to the Company (A) the Purchase
Price, by wire transfer of immediately available funds to the bank account
provided by the Company, (B) the Registration Rights Agreement, duly executed by
the Purchaser, (C) the Standstill and Governance Agreement, duly executed by
Glencore AG, and (D) the Termination Agreement, duly executed by Glencore Ltd.
          (d) Conditions Precedent to Obligations of the Purchaser. The
obligation of the Purchaser to purchase the Preferred Shares is subject to the
satisfaction or waiver by the Purchaser, at or prior to the Closing, of each of
the following conditions:
          (i) the representations and warranties of the Company contained herein
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except that representations and warranties that are
made as of a specific date need be true only as of such date);
          (ii) the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement and the Associated Agreements (as hereinafter defined) to be
performed, satisfied or complied with by the Company at or prior to the Closing
(including its obligation to make the deliveries contemplated by
Section 1.2(c)(i));
          (iii) the purchase of and payment for the Preferred Shares (and upon
conversion thereof, the Common Stock) hereunder shall not be prohibited or
enjoined (temporarily or permanently) by any applicable law or governmental
regulation;
          (iv) trading in the Common Stock shall not have been suspended by the
United States Securities and Exchange Commission (the “SEC”) or The NASDAQ Stock
Market;
          (v) the Purchaser shall have received a certificate, dated the Closing
Date, signed by the Secretary or an Assistant Secretary of the Company and
certifying that attached thereto is a true, correct and complete copy of
resolutions duly adopted by the Board of Directors of the Company, or a duly
authorized committee thereof, authorizing the execution and delivery of this
Agreement and the issuance and sale of the Preferred Shares and the Common Stock
issuable upon conversion thereof; and
          (vi) the Purchaser shall have received the legal opinion, addressed to
it and dated the Closing Date, from the internal legal counsel for the Company,
substantially in the form of Exhibit E.

2



--------------------------------------------------------------------------------



 



          (e) Conditions Precedent to Obligations of the Company. The obligation
of the Company to issue and sell the Preferred Shares hereunder is subject to
the satisfaction or waiver by the Company, at or prior to the Closing, of each
of the following conditions:
          (i) the representations and warranties of the Purchaser shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except that representations and warranties that are made as of a
specific date need be true only as of such date);
          (ii) the Purchaser shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement and the Associated Agreements (as hereinafter defined) to be
performed, satisfied or complied with by it at or prior to the Closing
(including its obligation to make the deliveries contemplated by
Section 1.2(c)(ii); and
          (iii) the purchase of and payment for the Preferred Shares (and upon
conversion thereof, the Common Stock) hereunder shall not be prohibited or
enjoined (temporarily or permanently) by any applicable law or governmental
regulation.
     Section 1.3 Share Legend. (a) The certificates representing the Preferred
Shares and Common Stock issued upon conversion thereof shall bear the legend
required by the Standstill and Governance Agreement and the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE SHARES MAY NOT
BE SOLD OR OFFERED FOR SALE EXCEPT IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION THEREFROM.
          (b) The legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of the Preferred Shares or
shares of Common Stock upon which it is stamped if (i) such shares are
registered for resale under the Securities Act, or (ii) sold, assigned or
otherwise transferred, pursuant to a valid exemption therefrom and if requested
by the Company in connection with such sale, assignment or other transfer, the
holder provides the Company with an opinion of counsel, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the shares may be made without registration under the Securities Act,
including pursuant to Rule 144.
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to the Purchaser as follows as
of the date hereof and as of such other dates as may be expressly provided
below:
     Section 2.1 Capitalization (a) The authorized capital stock of the Company
consists of (i) 100,000,000 authorized shares of common stock, $0.01 par value
per share (“Common

3



--------------------------------------------------------------------------------



 



Stock”), of which, immediately prior to the execution of this Agreement,
41,153,410 shares are issued and outstanding, and (b) 5,000,000 authorized
shares of preferred stock, U.S.$0.01 par value per share, of which immediately
prior to the execution of the this Agreement none are issued and outstanding,
and which, except as required pursuant to this Agreement, are undesignated.
          (b) Neither the Company nor any of its subsidiaries has outstanding
any bonds, debentures, notes or other indebtedness which carries or possesses
the right to vote on any matters on which stockholders may vote or, except as
provided in Clause 2.1(c)(iii) below, which is convertible into, or exchangeable
for, securities having such right (collectively, “Voting Debt”).
          (c) Except for (i) the issuances provided for in this Agreement,
(ii) 632,360 shares of Common Stock issuable upon the exercise of outstanding
options to purchase Common Stock under the Company’s 1996 Stock Incentive Plan
and the Company’s Non-Employee Directors Stock Option Plan, and (iii) shares of
Common Stock issuable upon conversion of the Company’s 1.75% Senior Convertible
Notes, there are (A) no options, warrants, calls, rights or other securities or
interests, and no contracts to which the Company or any of its subsidiaries is a
party or by which any of them or any of their assets or property is bound,
obligating (or purporting to obligate) the Company or any of its subsidiaries to
(including on a deferred basis) issue, deliver or sell, or cause to be issued,
delivered or sold, additional capital stock or Voting Debt or any securities
convertible into capital stock or Voting Debt of the Company or any of its
subsidiaries, and (B) no contracts to which the Company or any of its
subsidiaries is a party or by which any of them or any of their assets or
property is bound, obligating the Company or any of its subsidiaries to issue,
grant or extend any such option, warrant, call, right, or other security or
interest or enter into any such contract.
     Section 2.2 Authority. The Company has the corporate power and legal
capacity to execute, deliver and, where applicable, file this Agreement and all
agreements, instruments and documents executed and delivered or to be executed
and delivered by the Company in connection with this Agreement, including the
Certificate of Designation and the Registration Rights Agreement, the
Termination Agreement and the Standstill and Governance Agreement and
(collectively, the “Associated Agreements”), and to perform its obligations
hereunder and thereunder. The execution, delivery, filing (if necessary) and
performance of this Agreement and all agreements, instruments and documents
executed and delivered or to be executed and delivered by the Company in
connection with this Agreement, including the Certificate of Designation and the
Associated Agreements, have been authorized by all necessary corporate actions
on the part of the Company. This Agreement and all agreements, instruments and
documents executed and delivered or to be executed and delivered by the Company
in connection with this Agreement, including the Certificate of Designation and
the Associated Agreements, have been duly executed and delivered on behalf of
the Company, and constitute its legal, valid, and binding obligations,
enforceable against it in accordance with their respective terms. Neither the
Company nor any of its material subsidiaries is in violation of any of the
provisions of its respective certificate of incorporation, bylaws or other
constituent documents.
     Section 2.3 No Conflict. Neither the execution and delivery by the Company
of this Agreement not of any of the agreements, instruments and documents
executed and delivered or

4



--------------------------------------------------------------------------------



 



to be executed and delivered by the Company in connection with this Agreement,
including the Certificate of Designation and the Associated Agreements, nor the
performance of its obligations hereunder and thereunder do or will conflict
with, result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, require, trigger
or accelerate any “change of control” or anti-takeover or “poison pill” payment
or other rights under, or otherwise entitle any person to any payment or to
exercise any rights under or impair the rights of any person under, any
provisions of (i) the certificate of incorporation or by-laws of the Company,
(ii) any law, order, judgment, award, injunction, decree applicable to or by
which the Company or any of its subsidiaries is bound, or (iii) any contract to
which the Company or any of its subsidiaries is a party or by which any of them
is bound (including under any of the contracts referred to in clauses (ii) and
(iii) of Section 2.1(c) or any other employment, severance or similar contract
or arrangement), except in the case of this clause (iii) as would not,
individually or in the aggregate, be reasonably be expected either to have a
material adverse effect on the condition (financial or otherwise), business,
operations, or assets of the Company and its subsidiaries, taken as a whole, or
on the ability of the Company to consummate the transactions contemplated hereby
(a “Material Adverse Effect”).
     Section 2.4 No Consents. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with any person or
entity, including any supranational, national, state, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality or any
quasi-governmental or private body performing any regulatory, taxing, importing
or other governmental or quasi-governmental function (“Governmental Entity”), is
required to be obtained or made by the Company in connection with its execution,
delivery or performance of this Agreement or any of the agreements, instruments
and documents executed and delivered or to be executed and delivered by the
Company in connection with this Agreement, including the Certificate of
Designation and the Associated Agreements, except for (a) the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware,
(b) such filings and notifications as may be required to be made by the Company
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
state securities laws or the rules and regulations of The NASDAQ Stock Market,
(c) such filings as may be required under the HSR Act (as defined below) in
connection with the conversion of the Preferred Shares to Common Shares, and
(d) such other consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings which, if not obtained or made would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Assuming the accuracy of the representations and warranties of
the Purchaser contained in Section 3.5, the offer and issuance by the Company of
the Preferred Shares and the Common Stock issuable upon conversion thereof by
the Purchaser is exempt from registration under the Securities Act.
     Section 2.5 Certain Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or by any Governmental Entity or any
self-regulatory organization or body pending or, to the Company’s Knowledge,
threatened against or affecting the Company that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
this Agreement or any other agreements, instruments and documents executed and
delivered or to be executed and delivered by the Company in connection with this
Agreement, including the Certificate of Designation and the Associated
Agreements. For purposes of this Agreement, the term “Knowledge” means, with
respect to each party, the

5



--------------------------------------------------------------------------------



 



reasonable knowledge of the individuals respectively indicated on Exhibit F
hereto, after and/or assuming due inquiry.
     Section 2.6 SEC Filings. The Company has filed all periodic reports
(including exhibits and all other information incorporated by reference)
required to be filed by it with the SEC since December 31, 2005 (such reports,
as respectively amended since the time of their respective filings, “Company SEC
Reports”). The Company SEC Reports (a) were prepared in accordance with, and
complied in all material respects with, the requirements of the Exchange Act and
the rules and regulations promulgated thereunder applicable to such Company SEC
Reports, and (b) did not at the time they were filed contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except in
the case of each of the preceding clauses (a) and (b) to the extent corrected on
or prior to the date of this Agreement, by the filing of the applicable amending
or superseding Company SEC Reports. None of the Company SEC Reports is the
subject of outstanding SEC comments or, to Company’s Knowledge, ongoing SEC
review.
     Section 2.7 Financial Statements. Each of the consolidated financial
statements (including, in each case, any accompanying notes thereto) contained
in the Company SEC Reports, including the consolidated statement of operations,
consolidated statement of cash flows and consolidated balance sheet for the
years ended, and as of, December 31, 2007 (the “Company Financials”):
(a) complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, (b) was prepared in accordance with
accounting principles generally accepted in the United States (“GAAP”), applied
on a consistent basis throughout the periods covered (except as may be indicated
in the notes thereto or, in the case of unaudited interim financial statements,
as may be permitted by the rules of the SEC, and except that the unaudited
financial statements are subject to normal and recurring year-end adjustments),
and (c) fairly presented in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the respective
dates thereof and the consolidated results of Company’s operations and cash
flows for the periods indicated (subject, in the case of unaudited quarterly
statements, to normal year-end audit adjustments). Except as reflected or
reserved against in the consolidated balance sheet of the Company and its
subsidiaries as of March 31, 2008 contained in the Company SEC Reports (the
“Company Balance Sheet”), neither the Company nor any of its subsidiaries has
any liabilities (absolute, accrued, contingent or otherwise), except for
(a) liabilities incurred since the date of the Company Balance Sheet in the
ordinary course of business consistent with past practice, (b) liabilities
incurred in connection with or expressly permitted by the terms of this
Agreement or the transactions contemplated hereby, and (c) liabilities that,
taken individually or together with other liabilities, have not had and would
not reasonably be expected to materially and adversely affect the Company and
its subsidiaries taken as a whole. The Company has not had any disagreement with
Deloitte & Touche LLP, its independent public accountants, regarding material
accounting matters or policies during any of its past three full fiscal years or
during the current fiscal year-to-date. The books and records of the Company and
each subsidiary have been, and are being, maintained in accordance with
applicable legal and accounting requirements and the Company Financials are
consistent with such books and records. Except as disclosed in the Company SEC
Reports, neither the Company nor any of its subsidiaries is a party to, nor has

6



--------------------------------------------------------------------------------



 



any commitment to become a party to, any “off-balance sheet arrangements” (as
defined in Item 303(a) of Regulation S-K of the SEC).
     Section 2.8 Internal Controls. The Company has established and maintains a
system of internal controls over financial reporting required by Rules 13a-15(f)
or 15d-15(f) under the Exchange Act designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of its
consolidated financial statements in accordance with GAAP and including those
policies and procedures that: (a) require the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company and its subsidiaries; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Company and its subsidiaries are being made only in
accordance with authorizations of management and the Company’s board of
directors; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the assets of the
Company and its subsidiaries that could have a material effect on Company’s
financial statements, including, without limitation, the Company Financials.
There are no “material weaknesses” (as defined by the Public Company Accounting
Oversight Board) in the design or operation of the Company’s internal controls,
and there is no series of multiple “significant deficiencies” (as defined by the
Public Company Accounting Oversight Board) that collectively represent a
“material weakness” in the design or operation of Parent’s internal controls.
Since March 31, 2008 neither the Company nor any of its subsidiaries (including
any current employee or service provider thereof) nor, to the Company’s
Knowledge, the Company’s independent auditors have identified or been made aware
of (a) any significant deficiency or material weakness in the system of internal
controls utilized by the Company and its subsidiaries, (b) any fraud, whether or
not material, that involves the Company’s management or other employees who have
a role in the preparation of financial statements or the internal controls
utilized by the Company and its subsidiaries or (c) any material claim or
allegation regarding any of the foregoing.
     Section 2.9 Absence of Certain Changes or Events
          (a) Since the date of the Company Balance Sheet, the business of the
Company and its subsidiaries has been conducted in the ordinary course
consistent with past practices and there has not been, accrued or arisen any
event, change or development that has had or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
          (b) Since the date of the Company Balance Sheet through the date of
this Agreement, the Company’s board of directors has not authorized or taken any
action to authorize and the Company has not taken any other steps or action, and
no other event, change or development has occurred that, if occurring after the
filing of the Certificate of Designation and the issuance of the Preferred
Shares would, pursuant to the Certificate of Designation or applicable law,
(i) require the vote of the holders of the Preferred Shares, (ii) require or
permit the conversion of the Preferred Shares, or (iii) require or permit any
adjustment in the number of Preferred Shares or the number of Common Shares
issuable upon conversion thereof.

7



--------------------------------------------------------------------------------



 



          (c) Since the date of the Company Balance Sheet, the Company’s board
of directors has not authorized or taken any action to authorize any amendments
to the Company’s certificate of incorporation or by-laws.
     Section 2.10 Validity of the Shares. The Preferred Shares to be issued
pursuant to this Agreement and the shares of Common Stock that may be issued
upon conversion thereof will, as of the date hereof and as of the date of issue
of any such Common Stock, when issued in accordance with the terms hereof and of
the Certificate of Designation, be duly authorized, validly issued, fully paid
and non-assessable, with the holder being entitled to all rights accorded to a
holder thereof pursuant to this Agreement, the Company’s certificate of
incorporation, the Company’s by-laws and the Certificate of Designation and the
Associated Agreements, as the case may be, and are free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof,
whether created by statute, the Company’s certificate of incorporation or
by-laws or any agreement to which the Company is a party or by which it or any
of its assets or property is bound.
     Section 2.11 No Registration Rights. Other than as disclosed in the Company
SEC Reports, there are no outstanding rights which permit the holder thereof to
cause the Company to file a registration statement under the Securities Act or
which permit the holder thereof to include securities of the Company in a
registration statement filed by the Company under the Securities Act, and there
are no outstanding agreements or other commitments which otherwise relate to the
registration of any securities of the Company under the Securities Act.
     Section 2.12 NASDAQ Filings. The Company has duly and timely filed with the
NASDAQ Global Select Market, in accordance with the rules and regulations of the
NASDAQ Global Select Market, a Notification of Listing of Additional Shares (or
such other form as may be required by the NASDAQ Global Select Market) with
respect to the proposed issuance of the Preferred Shares contemplated by this
Agreement.
     Section 2.13 Investment Company Act. The Company is not and, after giving
effect to the offering and sale of the Preferred Shares and the application of
the proceeds thereof as described in this Agreement will not be an “investment
company” as defined in the United States Investment Company Act of 1940 (the
“Investment Company Act”).
     Section 2.14 No General Solicitation; Private Offering. Neither the
Company, nor any of its subsidiaries, nor any person acting on its or their
behalf, has engaged or will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Preferred Shares or in any
other action (including any offering of any securities of the Company under
circumstances which would require the integration of such offering with the
offering of the Preferred Shares under the Securities Act) which might subject
the offering, issuance or sale of the Preferred Shares to the registration
requirements of Section 5 of the Securities Act.

8



--------------------------------------------------------------------------------



 



ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     As of the date hereof, the Purchaser hereby represents and warrants to the
Company as follows:
     Section 3.1 Authority. The Purchaser has the corporate power and legal
capacity to execute and deliver this Agreement and all agreements, instruments
and documents executed and delivered or to be executed and delivered by the
Purchaser in connection with this Agreement, including the Associated
Agreements, and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and all agreements,
instruments and documents executed and delivered or to be executed and delivered
by the Purchaser in connection with this Agreement, including the Associated
Agreements, have been authorized by all necessary corporate actions on the part
of the Purchaser. This Agreement and all agreements, instruments and documents
executed and delivered or to be executed and delivered by the Purchaser in
connection with this Agreement, including the Associated Agreements, have been
duly executed and delivered on behalf of the Purchaser, and constitute its
legal, valid, and binding obligations, enforceable against it in accordance with
their respective terms. The Purchaser is not in violation of any of the
provisions of its respective certificate of incorporation, bylaws or other
constituent documents.
     Section 3.2 No Conflict. Neither the execution and delivery by the
Purchaser of this Agreement nor of any of the agreements, instruments and
documents executed and delivered or to be executed and delivered by the
Purchaser in connection with this Agreement, including the Associated
Agreements, nor the performance of its obligations hereunder and thereunder do
or will conflict with, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
require, trigger or accelerate any “change of control”, anti-takeover or “poison
pill” payment or other rights under, or otherwise entitle any person to any
payment or to exercise any rights under or impair the rights of any person
under, any provisions of (i) the constitutive documents of the Purchaser, or
(ii) any law, order, judgment, award, injunction, decree applicable to or by
which the Purchaser is bound.
     Section 3.3 No Consents. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with any person or
entity, including any Governmental Entity, is required to be obtained or made by
the Purchaser in connection with its execution, delivery or performance of this
Agreement or any of the agreements, instruments and documents executed and
delivered or to be executed and delivered by the Purchaser in connection with
this Agreement, including the Associated Agreements, except for (a) such filings
as may be required under the Exchange Act, (b) such filings as may be required
under the HSR Act in connection with the conversion of the Preferred Shares to
Common Shares, and (c) such other consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings which, if not obtained
or made would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Purchaser to consummate the
transactions contemplated hereby.

9



--------------------------------------------------------------------------------



 



     Section 3.4 Certain Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or by any Governmental Entity or any
self-regulatory organization or body pending or, to the Purchaser’s Knowledge,
threatened against or affecting the Purchaser that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
this Agreement or any other agreements, instruments and documents executed and
delivered or to be executed and delivered by the Purchaser in connection with
this Agreement, including the Associated Agreements.
     Section 3.5 Investment Intent; Financial Sophistication. The Purchaser
(a) understands that the Preferred Shares hereby acquired by the Purchaser have
not been registered under the Securities Act or any state securities laws, and
are being issued in reliance upon federal and state exemptions for transactions
not involving a public offering; (b) is acquiring the Preferred Shares solely
for its own account for investment purposes and not with a view towards the
distribution thereof within the meaning of Section 2(11) of the Securities Act;
and (c) is able to bear the economic risk and potential lack of liquidity
inherent in holding the Preferred Shares. The Purchaser understands that the
Preferred Shares may not be transferred or resold without compliance with the
registration requirements under the Securities Act and any applicable state
securities laws or an exemption therefrom.
     Section 3.6 Beneficial Ownership. The Purchaser Beneficially Owns, as such
term is defined in that certain Standstill and Governance Agreement between the
Glencore AG and the Company of even date herewith, 11,706,307 shares of Company
Common Stock.
ARTICLE 4.
ADDITIONAL AGREEMENTS
     Section 4.1 NASDAQ Compliance. The Company shall file with the NASDAQ
Global Select Market a Notification of Listing of Additional Shares (or such
other form as may be required by the NASDAQ Global Select Market) with respect
to the Preferred Shares and any Common Stock that may be issued upon conversion
thereof in a timely manner, and shall duly and timely perform such other
actions, and make such other filings and notifications as may be required to be
performed or made by the Company under applicable state securities laws.
     Section 4.2 HSR Compliance. The Company and the Purchaser shall coordinate
and cooperate with one another and shall each use reasonable best efforts to
comply with all legal requirements that require any of them to make any filings,
notices, petitions, statements, registrations, submissions of information,
applications or submissions of other documents to any governmental entity in
connection with the transactions contemplated by this Agreement, including the
conversion of Preferred Shares to Common Stock. Without limiting the generality
of the foregoing, the Company shall cooperate with the Purchaser in connection
with (i) the preparation and filing of Notification and Report Forms and related
material with the Federal Trade Commission and the Antitrust Division of the
United States Department of Justice under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”), and filings under merger control
notification or control laws of any other jurisdiction that are reasonably
determined by the Purchaser to be required in connection with the conversion of
the Preferred Shares into Common Stock, and (ii) obtaining any early termination
of applicable waiting periods or other expediting treatment in respect of any
such filings. Each of the Company and

10



--------------------------------------------------------------------------------



 



the Purchaser will notify the other promptly upon the receipt of (x) any
comments from any governmental entity in connection with any filings made or
information provided by a party hereto in respect of the transactions
contemplated by this Agreement, including the conversion of Preferred Shares to
Common Stock and (y) any request by any governmental entity for amendments or
supplements to any such filings or information.
     Section 4.3 Blue Sky Compliance. The Company shall cooperate with the
Purchaser in connection with the qualification of the Preferred Shares and the
Common Stock issuable upon conversion thereof under the securities or Blue Sky
laws of such jurisdictions as the Purchaser may request and to continue such
qualification at all times; provided, however, that neither the Company nor its
subsidiaries shall be required in connection therewith to qualify as a foreign
corporation where they are not now so qualified.
     Section 4.4 Public Disclosure. The parties acknowledge that they have
agreed to the text of the joint press release announcing the signing of this
Agreement. Without limiting any other provision of this Agreement, the Company
and the Purchaser will consult with each other before issuing, and provide each
other the opportunity to review and comment upon and use reasonable best efforts
to agree on any other press release or public statement with respect to this
Agreement and the transactions contemplated hereby and will not issue any such
press release or make any such public statement prior to such consultation and
(to the extent practicable) agreement, except as may be required by law or any
requirement of the NASDAQ Stock Market. Without limitation to the generality of
the foregoing, the parties acknowledge that the Company may disclose the
material terms of this transaction, including copies of this Agreement and
Associated Agreements to the extent required pursuant to the rules and
regulations of the U.S. Securities and Exchange Commission without the prior
consent of, or consultation with, the Purchaser.
     Section 4.5 Confidentiality. Each party agrees to maintain in confidence,
and to cause its directors, officers, employees, agents, and advisors to
maintain in confidence, and not use for any purpose, any written, oral, or other
information obtained in confidence from the other party in connection with this
Agreement or the transactions contemplated hereby; provided that the foregoing
shall not apply to information: (a) that is already known to the receiving party
or to others not bound by a duty of confidentiality, (b) that becomes publicly
available through no fault of the receiving party, (c) the disclosure of which
is required pursuant to applicable law (including pursuant to subpoena, court
order or similar instruments issued by any court or regulatory body).
     Section 4.6 Further Assurances. The parties hereto agree (a) to furnish
upon request to each other such further information, (b) to execute and deliver
to each other such other documents, and (c) to do such other acts and things,
all as the other party may reasonably request for the purpose of carrying out
the transactions contemplated by this Agreement.
ARTICLE 5.
GENERAL PROVISIONS
     Section 5.1 Notices. Any notice, request or other communication made by a
party hereto regarding this Agreement or the transactions contemplated hereby
shall be in writing and

11



--------------------------------------------------------------------------------



 



may be personally served or sent by overnight courier, electronic transmission
or facsimile. Addressed to the relevant party at its address, electronic mail or
facsimile number as specified below or at such other address, electronic mail or
facsimile number as such party may subsequently request in writing. All such
communications and notices shall be effective upon receipt.
If to the Company:
Century Aluminum Company
Office of the General Counsel
2511 Garden Road
Building A, Suite 200
Monterey, California 93940
Telephone: (831) 642-9300
Facsimile: (831) 642-9328
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, California 94105-2228
Rodney R. Peck, Esq.
Telephone: (415) 983-1000
Facsimile: (415) 983-1200
If to the Purchaser:
Glencore Investment Pty Ltd
c/o Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Head of Aluminum Department
Telephone: +41-41-709-2000
Facsimile: +41-41-709-3000
with a copy to:
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Richard Marshall
Telephone: +41-41-709-2000
Facsimile: +41-41-709-2621
with a copy to
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue

12



--------------------------------------------------------------------------------



 



New York, NY 10178-0061
Attn: Matias A. Vega
Attn: Valarie A. Hing
Telephone: (212) 696-6000
Facsimile: (212) 697-1559
     Section 5.2 Survival of Representations and Warranties. The respective
representations and warranties of the Company and the Purchaser set forth in
this Agreement shall survive delivery of and payment for the Preferred Shares.
     Section 5.3 Interpretation. This Agreement shall be deemed to have been
jointly drafted by the parties and no provision of it shall be interpreted or
construed for or against either party because such party actually or purportedly
prepared or requested such provision, any other provision or the Agreement as a
whole.
     Section 5.4 Expenses. Each party to this Agreement will bear its respective
costs and expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of its counsel, accountants and other agents and
representatives.
     Section 5.5 Remedies; Specific Performance. Any and all remedies available
to the parties will be deemed cumulative with and not exclusive of any other
remedy available to it, whether conferred hereby or by law or equity, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
     Section 5.6 Governing Law. This Agreement, the rights and obligations of
the parties under this Agreement and any claim or controversy directly or
indirectly based upon or arising out of this Agreement (whether based on
contract, tort or any other theory), including all matters of construction,
validity and performance, shall in all respects be governed by and interpreted,
construed and determined in accordance with, the laws of the State of New York,
without giving effect to any conflict of laws rules that might lead to the
application of the laws of any other jurisdiction.

13



--------------------------------------------------------------------------------



 



     Section 5.7 Arbitration; Confidentiality. Except as otherwise provided in
Section 5.5, any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be finally settled by binding
arbitration in New York, New York administered by the American Arbitration
Association (AAA) under its Commercial Arbitration Rules, (the “AAA Rules”) and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitral tribunal shall be composed of three
arbitrators, selected in accordance with the AAA Rules. The language to be used
in the arbitral proceedings shall be in English. All arbitral proceedings
conducted pursuant to this Section 5.7, all information disclosed and all
documents submitted or issued by or on behalf of any of the disputing parties or
the arbitrators in any such proceedings as well as all decisions and awards made
or declared in the course of any such proceedings shall be kept strictly
confidential, except for any disclosure as may be required by law, and may not
be used for any other purpose than these proceedings nor be disclosed to any
third party without the prior written consent of the party to which the
information relates or, as regards to a decision or award, the prior written
consent of all the other disputing parties.
     Section 5.8 Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
     Section 5.9 Amendments; Waivers. No modification, amendment or waiver of
any provision of this Agreement shall be effective unless in writing and signed
by each party hereto. No waiver by any party of any breach of this Agreement
shall be construed as a waiver of any subsequent breach, and the failure by any
party to enforce any provision of this Agreement or to require at any time
performance by any other party of any provision hereof shall in no way be
construed to be a waiver of any provision of or to affect the validity of this
Agreement, or any part hereof, or the right of any party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.
     Section 5.10 Assignment; Successors. Except as otherwise provided herein,
neither party hereto may assign any of its rights under this Agreement without
the prior consent of the other party. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.
     Section 5.11 Entire Agreement. This Agreement, together with the Associated
Agreements, supersedes all prior and contemporaneous negotiations, promises,
covenants, agreements, understandings, representations and warranties between
the parties with respect to the subject matter hereof and constitutes a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.
     Section 5.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[Signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first written above.

            CENTURY ALUMINUM COMPANY:
      By:    /s/ Michael A. Bless       Name:   Michael A. Bless        Title:  
Executive Vice President & Chief Financial Officer     

            GLENCORE INVESTMENT PTY LTD:
      By:    /s/ Eric Diedrichsen       Name:    Eric Diedrichsen       Title:  
 Director    

                  By:    /s/ Marc Ocskay       Name:    Marc Ocskay      
Title:    Director    

 